DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 March 2022 has been entered.
Status of Claims
This is a non-final office action in response to the request for continued examination filed 17 March 2022.  Claims 1, 4, 8, 11, 15, and 18 have been amended.  Claims 2, 9, and 16 have been cancelled.  Claims 1, 3 through 8, 10 through 15, and 17 through 23 remain pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1, 4, 8, 11, 15, and 18 has been entered. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection. The rejection remains pending and is updated below, as necessitated by amendment.
Applicant’s amendment is sufficient to overcome the 35 U.S.C. 103 rejection.  The 35 U.S.C. 103 rejection is respectfully withdrawn. 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection are persuasive.  Particularly Applicant’s argument that the combined prior art references of record do not suggest or teach a “neural network machine classifier.”  Accordingly, the 35 U.S.C. 101 rejection is respectfully withdrawn. 
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered, but are not persuasive.  Applicant asserts: (1) that the claims are not directed to any of the enumerated judicial exceptions and further that the recited steps cannot practically be performed in the mind, therefore the claims recite patent eligible subject matter under Step 2A-Prong 1; (2) the claims integrate any alleged abstract idea into a practical application under Step 2A- Prong II because the claims include meaningful limitations that employ the information provided by the judicial exception (for example by automatically generating and transmitting a work order comprising dame data and task data using a first and second trained neural network machine classifiers); and (3) that under Step 2B the claims recite actions causing a physical change that constitutes patentable subject matter.  Examiner respectfully disagrees. 
  While the claim limitations include limitations for training … a first neural network machine classifier and a second neural network machine classifier, the claims fail to go beyond processing data characteristics to make a determination and merely “apply” the neural network machine learning classifier to classify the obtained damage data.  The presence of a machine learning algorithm or computer implementations do not necessarily restrict the claim from reciting an abstract idea.  Moreover, the machine learning algorithm and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying   Thus, the claim recites an abstract idea.
Applicant’ assertion that the claims cause a “physical change” is disputed by Examiner.  The claims are directed to analyzing data to generate and transmit more data in the form of a work order. The claims in no way recite limitations directed to physically changing any mechanical component in a manner consistent with the holding of Diamond v. Diehr.  The claims therefore are distinguishable from Diamond v. Diehr, and in contrast to Applicant’s argument are more analogous to the claims of Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016), wherein the court determined that the focus of the asserted claims, as illustrated by claim 12, is on collecting information, analyzing it, and displaying certain results of the collection and analysis. The advance they purported to make was a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular inventive technology for performing those functions. The claims of Electric Power Group were therefore determined to be directed to an abstract idea.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 through 8, 10 through 15, and 17 through 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed to a process for distribution and tracking of data across a geographically distributed network, independent claim 8 is directed to a system for distribution and tracking of data across a geographically distributed network, and independent claim 15 is directed to a product for distribution and tracking of data across a geographically distributed network.  Claims 8 and 15 recite substantially similar limitations to those of claim 1. 
Taking claim 1 as the representative claim, claim 1 recites at least the following limitations: training one or more indications of features within the plurality of images, and one or more labels indicating a severity associated with the one or more indications of features; obtaining damage data indicating damage to a component of a rail car; determining, using the first neural network machine classifier and based on the damage data, a location of the damage on the component; determining, using the first neural network machine classifier and based on the damage data and the location of the damage on the component, task data indicating the damage and the component, wherein the task data indicates a type of repair to the component to correct the indicated damage; obtaining ownership data indicating a responsible party for the component and a responsible party for the rail car; obtaining a geographic location of the rail car indicated in the damage data; generating a work order comprising the damage data and determining a service center associated with the geographic location; and transmitting the work order to a task tracking device associated with the service center.
The limitations for training one or more indications of features within the plurality of images and one or more labels indicating a severity associated with the one or more indications of features, obtaining damage data, obtaining ownership data, obtaining a geographic location, and transmitting the work order are recited broadly and amount to data gathering, which is considered insignificant extra-solution activity (see MPEP 2106.05(g)).  The limitations for determining a location of the damage on the component, determining task data based on the indicated damage and component, generating a work order comprising the damage data and the task, determining a service center as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (observations, evaluations, judgments, and opinions), but for the recitation of generic computer components (a server, processor, memory).  That is other than reciting that the recited method, system, or product includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper. An insurance adjuster could manually perform the steps of determining a location of damage and use learned knowledge and judgement to determine task data based on the indicated damage, generate a work order, and determine a service center in reasonable proximity of the asset location. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea. 
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited the systems and methods described herein can be performed utilizing both general-purpose computing hardware and by single-purpose devices.” Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
While the claim limitations include limitations for training … a first neural network machine classifier and a second neural network machine classifier, the claims fail to go beyond processing data characteristics to make a determination and merely “apply” the neural network machine learning classifier to classify the obtained damage data. Examiner notes that the additional limitations of machine learning algorithm and computer do not result in computer functionality or technical/technology improvement and hence do not result in a practical 
The presence of a machine learning algorithm or computer implementations do not necessarily restrict the claim from reciting an abstract idea.  Moreover, the machine learning algorithm and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter. If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. The claim steps beyond those directed to extra-solution activity (i.e., gathering, display, or storage of data) — assigning characteristics to an image, comparing image characteristics with stored characteristics of known assets, determining a damage and repair level of an asset based on said comparison, training a machine learning algorithm based on features to predict the damage and repair level —   Thus, the claim recites an abstract idea.
Dependent claims 3 through 7, 10 through 14, and 17 through 23 include the abstract ideas of the independent claims.  The dependent claims recite the following additional limitations: determining severity data based on the damage data; generating the task data based on the severity data; the damage data comprises image data; processing the image data using a machine classifier to generate an indication of a type of damage represented in the image data and a probabilistic likelihood that the damage to the component corresponds to the indicated type of damage; determining that the probabilistic likelihood is below a threshold value; obtaining additional damage data for the component; determining a detail source corresponding to the damage data; obtaining the damage data from a third-party database based on the detail source; and determining the ownership data from the third-party database based on the detail source. The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention. Accordingly claims 1, 3 through 8, 10 through 15, and 17 through 23 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.
Allowable Subject Matter
Claims 1, 3 through 8, 10 through 15, and 17 through 23 would be deemed allowable over the prior art if amended to overcome the 35 U.S.C. 101 rejection.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1, 8, and 15 recite substantially the same limitations.  Taking Claim 1 as representative, none of the prior art of record taken individually or in any combination, teach: training, using a plurality of images of components of rail cars, one or more indications of features within the plurality of images, and one or more labels indicating a severity associated with the one or more indications of features, a first neural network machine classifier and a second neural network machine classifier; obtaining, by a task tracking server system after the training, damage data indicating damage to a component of a rail car; determining, by the task tracking server system and by using the first neural network machine classifier and based on the damage data, a location of the damage on the component; determining, by the task tracking server system, and by using the second neural network machine classifier and based on the damage data and the location of the damage on the component, task data indicating the damage and the component, wherein the task data indicates a type of repair to the component to correct the indicated damage; obtaining, by the task tracking server system and from a third-party database, ownership data indicating a responsible party for the component and a responsible party for the rail car; obtaining, by the task tracking server system, a current geographic location of the rail car indicated in the damage data; generating, by the task tracking server system, a work order comprising the damage data and the task data; determining, by the task tracking server system, a service center that is proximate with the current geographic location; and transmitting, by the task tracking server system, the work order to a task tracking device associated with the service center.
The prior art references most closely resembling Applicant’s claimed invention are Kumar et al. (US 2019/0176862), Fuchs (US 2015/0039397), and Roddy et al. (US 2003/0055666).
Kumar et al. discloses a sensor packet configured to obtain information relating to a component of transportation network (railroad) and one or more processors configured to receive the obtained information from the sensor package and analyze the data in combination with other information. The one or more processor then generate an output relating to a status, condition and/or state of health of the component of the transportation network, including a map and icons indicating the location of the component on the map.   Additionally, a warning notification may cause the automatic scheduling of additional inspection, maintenance, or repair. Kumar et al. fails to disclose at least the following limitations: training, using a plurality of images of components of rail cars, one or more indications of features within the plurality of images, and one or more labels indicating a severity associated with the one or more indications of features, a first neural network machine classifier and a second neural network machine classifier; obtaining, by the task tracking server system and from a third-party database, ownership data indicating a responsible party for the component and a responsible party for the rail car; determining, by the task tracking server system, a service center that is proximate with the current geographic location; and generating, by the task tracking server system, a work order comprising the damage data and the task data
Fuchs discloses assessing a vehicle (train) accident and producing an estimate of damage and cost of repair, including results from analysis of information relating to an accident and the amount and extent of damage to a vehicle and how much work and/or money it will take to fix it, as well as scheduling time for repairs with qualified technicians.  Fuchs fails to disclose at least the following limitations: training, using a plurality of images of components of rail cars, one or more indications of features within the plurality of images, and one or more labels indicating a severity associated with the one or more indications of features, a first neural network machine classifier and a second neural network machine classifier; and determining, by the task tracking server system, a service center that is proximate with the current geographic location.
Ruddy et al. discloses real time data collection from mobile assets and the planning of maintenance activities for performing work using a data center to evaluate the most logical repair location in terms of various criteria, wherein a service recommendation automatically triggers the creation of an electronic work order detailing the parts and labor necessary for a timely and accurate repair.  Ruddy et al fails to disclose at least the following limitations: training, using a plurality of images of components of rail cars, one or more indications of features within the plurality of images, and one or more labels indicating a severity associated with the one or more indications of features, a first neural network machine classifier and a second neural network machine classifier; and obtaining, by the task tracking server system and from a third-party database, ownership data indicating a responsible party for the component and a responsible party for the rail car
The prior art of record, taken individually or in any combination, fail to teach the limitations discussed above with respect to independent claims 1, 8, and 15. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Fahmy (US 10,569,792) - The rail car may include sensors that, like the locomotive, detect events associated with the track, a catenary line, the rail car, or both. Further, communication devices may be mounted on or near the rail car sensors. The locomotive, or powered vehicle, may be informed of the information from on-board sensors, as well as the historic data about the upcoming track from a rail test vehicle from one or more previous surveys of the track segment, and further with information from the wayside device or devices about the track segment and/or the wheel and/or combo health of the rail cars coupled to the locomotive. With this information, a controller in the locomotive may alter the operation of the locomotive in response to encountering a section of track in which there is a concern about the health or quality of the track, or in response to the health of a wheel or combo on a rail car in the train powered by the locomotive.
Raghu et al. (US 10,346,969) -  The systems and methods are directed to performing inspections of subjects on an automated basis using imaging data captured from such subjects, which may include but are not limited to propellers for use aboard aerial vehicles (e.g., unmanned aerial vehicles, or drones). The systems and methods disclosed herein enable traditional, periodic and/or manual inspections of aerial vehicles to be performed by capturing imaging data from such subjects and providing the imaging data as inputs to one or more 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623